DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-8, 10-11, 13-16 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 11, and 16 include the limitations of “performing electronic document searching…experiments”, “parsing the content…to generate…at least one metadata model…chemicals” and “defining…properties…using the at least one metadata model to define a plurality of virtual experiments.”  Applicant’s specification, however, fails to describe this subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use this aspect of Applicant’s claimed invention.  Applicant is basically claiming a first computer program (a “computer implemented method”) that automatically searches and parses specific content in order to automatically generate a second computer program (a “model”) that is used to automatically generate a simulated chemistry experiment involving a plurality of chemicals and interactions between those chemicals.  Applicant’s (published) specification, however, contains a single paragraph detailing how to make and/or use this aspect of its claimed invention.  See paragraph 67.  Applicant’s specification, therefore, provides no direction as to how the first computer program would be written to be able to complete such a task.  Nor does Applicant provides any working examples of this first computer program.  Furthermore, it would require undue experimentation for a POSITA to be able to write the first computer program based on the limited disclosure in Applicant’s specification in regard to this aspect of Applicant’s claimed invention.  See MPEP 2164.0(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-8, 10-11, 13-16 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 recite the limitation "the one or more views".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-8, 10-11, 13-16 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 4, 7-8, 10-11, 13-16 and 18-23 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 11, and 16 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] […] method of generating a [simulated] experiment program for simulating a real experiment […] , the method comprising: 
performing […] document searching for content describing a plurality of chemicals and interactions of the plurality of chemicals in experiments; 
parsing the content in one or more documents identified in the search to generate at least one metadata model…chemicals;
defining […] properties…using the at least one metadata model to define a plurality of [simulated] experiments;
identifying […] learning constructs that are required for the plurality of [simulated] experiments and building representations that combine multiple [data] inputs […];
configuring […] a specific set of rules defining events […] using the learning constructs to simulate one or more of the plurality of actions representing steps of the plurality of [simulated] experiments involving one or more of the plurality of chemicals, the specific set of rules identifying combinations of [data inputs];
creating modules representing a combination of [data] inputs […] to define movements and effects for the plurality of [simulated]  experiments; 
[…]

computing event data in response to the [input] data obtained from the events performed according to the one or more views and combining the events data according to the specific set of rules to simulate the effect on the properties of the one or more of the plurality of chemicals caused by the steps of the plurality of [simulated] experiments; and
generating displays […] displaying the one or more views of the steps of the plurality of [simulated] experiments, the one or more views being generated in response to the computed event data representing the defined events.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a plurality of mobile communications devices, each of the mobile communications devices including a display screen and a plurality of sensors; employing a rules engine (i.e., employing computer software); programming a plurality of mobile communications devices with specified data and instructions (i.e., a computer program) to generate a plurality of virtual experiments; and/or a computer program product these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., mobile communications devices including a display screen and a plurality of sensors; performing cognitive content searching (i.e., employing artificial intelligence); employing a rules engine (i.e., employing computer software); programming a plurality of mobile communications devices with specified data and instructions (i.e., a computer program) to generate a plurality of virtual experiments; and/or a computer program product these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 and 13 and, e.g., p67 specifically in regard to automatically generating a manifest. 

Response to Arguments
	Applicant’s arguments in regard to the rejections made under 35 USC 112(a) are addressed by the updated statement of rejection made supra in that regard.
	Applicant’s arguments made under 35 USC 101 are not persuasive because Applicant includes numerous elements in its argument  (e.g., sensors, mobile communications device, rules engine, display screen, etc.) that are not identified in the 101 rejection as being part of the abstract idea that can be performed mentally.  Furthermore, Applicant claims a method of organizing human activity, at a minimum, to the extent that it claims a method of teaching human beings about chemistry.  See MPEP 2106.04(a)(2)(II)(“managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).”  See also, e.g., the CAFC’s decision in In re Nobel Systems Corporation (non-precedential) in this regard.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715